Case: 16-20188      Document: 00513883897         Page: 1    Date Filed: 02/21/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-20188
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 21, 2017
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

MARLON ADALID CANALES-ALMENDARES, also known as Carlos
Ramirez Vasquez, also known as Marlon Adalid Canales-Almedares, also
known as Carlos Abila Almembares, also known as Carlos Abila-Almenvares,
also known as Carlos Ramirez-Vasquez, also known as Carlos Pena, also
known as Marlo Canales, also known as Marlon Adalid Canales Almendares,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-578-1


Before JOLLY, PRADO, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Marlon Adalid
Canales-Almendares has moved for leave to withdraw and has filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and United States



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-20188   Document: 00513883897    Page: 2   Date Filed: 02/21/2017


                               No. 16-20188

v. Flores, 632 F.3d 229 (5th Cir. 2011). Canales-Almendares has not filed a
response. We have reviewed counsel’s brief and the relevant portions of the
record reflected therein. We concur with counsel’s assessment that the appeal
presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                     2